 



Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AGREEMENT dated as of the 19th day of August, 2005 between Barr
Pharmaceuticals, Inc. (“BPI”) and Barr Laboratories, Inc. (“BLI-DE”), Delaware
corporations having their principal executive offices at 400 Chestnut Ridge
Road, Woodcliff Lake, New Jersey 07677, parties of the first part, and William
T. McKee (the “Employee”).
WITNESSETH:
     WHEREAS, Barr Laboratories, Inc., a publicly-traded New York corporation
(“BLI-NY”) and the Employee entered into an employment agreement dated as of
February 7, 2001, which was amended and restated as of February 19, 2003 (as so
amended and restated, the “Employment Agreement”); and
     WHEREAS, BLI-NY was reincorporated as a Delaware corporation on
December 31, 2003 by merging into BPI, which was the corporation that survived
the merger and which has succeeded to the rights and obligations of BLI-NY under
the Employment Agreement; and
     WHEREAS, in connection with the reincorporation BLI-NY contributed its
principal operating assets, including its rights under the Employment Agreement,
to BLI-DE, which was a subsidiary of BLI-NY and which became a subsidiary of BPI
as a result of the merger; and
     WHEREAS, BPI, BLI-DE and the Employee wish to amend and restate the
Employment Agreement to reflect the reincorporation of BLI-NY and related
changes in the structure and operations of its affiliated companies, and to make
certain other changes;
     NOW, THEREFORE, BPI, BLI-DE and the Employee hereby agree that, effective
as of December 31, 2003, the Employment Agreement is amended and restated in its
entirety to read as follows:
     1. Employment. The Company agrees to employ the Employee, and the Employee
agrees to remain in the employ of the Company, during the term of this Agreement
on the terms and conditions hereafter set forth. Subject to paragraph 13(d)
below, where used in this Agreement, the “Company” means BPI or, commencing on
the effective date of any assignment of BPI’s rights or obligations in
accordance with paragraph 13(d) below, the Permitted Assignee (as such term is
defined in that paragraph) to which such rights or obligations are so assigned.
     2. Term. The term of this Agreement shall commence on February 19, 2003
(the “Commencement Date”) and shall terminate at 5 P.M. on the third anniversary
of the Commencement Date unless sooner terminated in accordance with the terms
of this Agreement or extended as hereinafter provided. The term of this
Agreement shall be

Page 1 of 23



--------------------------------------------------------------------------------



 



extended, without further action by BPI or the Employee, on the date (the
“Extension Effective Date”) which is six months before the third anniversary of
the Commencement Date and on the date (also an “Extension Effective Date”) which
is six months before each subsequent anniversary of the Commencement Date, for
successive periods of twelve months each, unless either BPI or an Affiliate (as
defined in paragraph 3(a) below) shall have given written notice to the
Employee, or the Employee shall have given written notice to BPI, in the manner
set forth in paragraph 13(e) or (f) below, prior to the Extension Effective Date
in question, that the term of this Agreement that is in effect at the time such
written notice is given is not to be extended or further extended, as the case
may be. Examples that illustrate the intended operation of the preceding
sentence appear in the Appendix to this Agreement.
     3. Positions and Responsibilities; Place of Performance.
          (a) Throughout the term of this Agreement, the Employee agrees to
remain in the employ of the Company, and the Company agrees to employ the
Employee, as the Vice President, Chief Financial Officer and Treasurer of BPI,
and as the Senior Vice President, Chief Financial Officer and Treasurer of
BLI-DE, reporting to the Chairman of the Board and Chief Executive Officer of
BPI (the “CEO”). As the Vice President, Chief Financial Officer and Treasurer of
BPI, and the Senior Vice President, Chief Financial Officer and Treasurer of
BLI-DE, the Employee shall be responsible for managing and supervising, and
shall have responsibility for the day-to-day operation of, the audit, finance,
treasury and accounting functions, including financial controls, of BPI, BLI-DE
and such other subsidiaries of BPI as BPI shall determine from time to time,
subject to the authority of the Board of Directors of BPI (the “BPI Board”) and
the CEO, and shall have all of the powers, authority, duties and
responsibilities he has had prior to the Commencement Date (other than those
attributable to his having served as Secretary of BLI-NY) and all of the powers,
authority, duties and responsibilities usually incident to the position and role
of Vice President, Chief Financial Officer and Treasurer in public companies
that are comparable in size, character and performance to BPI (including its
interests in BLI-DE and the other Affiliates) and the position and role of
Senior Vice President, Chief Financial Officer and Treasurer of companies that
are comparable in size, character and performance to BLI-DE, and such other
reasonable duties, consistent with the position of such a Vice President and
Senior Vice President, as may lawfully be assigned to him by the BPI Board or
the CEO. As used in this paragraph 3(a) and elsewhere in this Agreement, the
term “Affiliate” means any “person” (as such term is used in sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, BPI. For the purposes of the preceding sentence,
the word “control” (by itself and as used in the terms “controlling”,
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a “person”, whether through the ownership of voting securities, by
contract, or otherwise.
          (b) In connection with his employment by the Company, the Employee
shall be based at the principal executive offices of BPI and BLI-DE in the
greater New

Page 2 of 23



--------------------------------------------------------------------------------



 



York City metropolitan area, and he agrees to travel, to the extent reasonably
necessary to perform his duties and obligations under this Agreement, to Company
facilities and other destinations elsewhere at the Company’s expense.
          (c) During the term of this Agreement, the Employee shall serve the
Company on an exclusive basis (it being understood that the Employee’s engaging
in activities on behalf of BPI or an Affiliate shall be deemed serving the
Company for this purpose) and shall devote all his business time, attention,
skill and efforts to the faithful performance of his duties hereunder; provided
that the Employee may engage in community service and charitable activities that
do not materially interfere with the performance of his duties and
responsibilities hereunder.
     4. Compensation. For all services rendered by the Employee in any capacity
during the term of this Agreement, and for his undertakings with respect to
confidential information, non-solicitation and disparaging remarks set forth in
sections 6 and 7 below, the Employee shall be entitled to the following:
          (a) a salary, payable in installments not less frequent than monthly,
at the annual rate on February 19, 2003 of three hundred thousand dollars
($300,000.00), with such increases in such rate, if any, as the Compensation
Committee of the BPI Board may approve from time to time during the term of this
Agreement in accordance with BPI’s regular administrative practices applicable
to senior officers from time to time during the term of this Agreement (the
annual salary rate as increased from time to time during the term of this
Agreement being hereafter referred to as the “Base Salary”);
          (b) participation in BPI’s annual executive incentive or bonus plan as
in effect from time to time, with the opportunity to receive an award in
accordance with the terms and conditions of such plan, for each fiscal year of
BPI that commences or terminates during the term of this Agreement, of up to 40%
of the Base Salary earned during such year (or such higher percentage as the BPI
Board or a committee of the BPI Board may allow from time to time during the
term of this Agreement), it being understood that any award for the fiscal year
of BPI in which the term of this Agreement terminates pursuant to the terms
hereof shall be prorated based on the portion of such fiscal year that coincides
with the term of this Agreement and shall be made at the same time as awards (if
any) are made to other participants with respect to such fiscal year;
          (c) participation in BPI’s stock incentive plan as from time to time
in effect, subject to the terms and conditions of such plan;
          (d) the business and personal use of an automobile at Company expense
including, without limitation, payment or reimbursement of automobile insurance
and maintenance expenses in accordance with BLI-NY’s automobile policy
applicable to senior officers on the Commencement Date;
          (e) participation in all health, welfare, savings and other employee
benefit and fringe benefit plans (including vacation pay plans or policies and
life and

Page 3 of 23



--------------------------------------------------------------------------------



 



disability insurance plans) in which other senior officers of BPI or BLI-DE
participate during the term of this Agreement, subject in all events to the
terms and conditions of such plans as in effect from time to time. Nothing in
this paragraph (e) shall preclude BPI or BLI-DE from amending or terminating any
such plan at any time. The plans covered by this paragraph (e) shall not include
the annual incentive or stock incentive plans, which are covered by paragraphs
(b) and (c) above.
     5. Termination of Employment.
          (a) Termination by BPI or an Affiliate without Good Cause or by the
Employee for Good Reason.
               (i) If the Employee’s employment with the Company is terminated
by BPI or an Affiliate without Good Cause (except as an incident of assigning
the rights to Employee’s services to a Permitted Assignee in accordance with
paragraph 13(d) below) or is terminated by the Employee for Good Reason, in
either case during the term of this Agreement and other than at the expiration
of the term of this Agreement as the same may have been extended in accordance
with the provisions of section 2 above (any such employment termination being
hereafter referred to as a “Compensable Termination”), the Company shall pay the
Employee the portion of his Base Salary accrued through the date of the
Compensable Termination and any other amounts to which he is entitled by law or
pursuant to the terms of any compensation or benefit plan or arrangement in
which he participated prior to the Compensable Termination and, in addition,
subject to compliance by the Employee with the provisions of sections 6 and 7
below, relating to confidential information, non-solicitation and disparaging
remarks, the Company shall, as liquidated damages or severance pay or both
(whichever characterization(s) will serve to validate the payments), and as
additional consideration for the Employee’s undertakings under sections 6 and 7
below, pay the Employee the following:
                    (A) his annual bonus for the fiscal year of BPI preceding
the fiscal year of BPI in which the Compensable Termination occurs, if unpaid at
the time of the Compensable Termination, the amount of such bonus to be
determined by the Compensation Committee of the BPI Board on a basis consistent
with the prior bonus determinations with respect to the Employee or, in the
event a Change in Control or Potential Change in Control (as defined in section
11 below) occurred before the Compensable Termination, consistent with the bonus
determinations with respect to the Employee prior to the Change in Control or
Potential Change in Control; and
                    (B) a prorated annual bonus for the fiscal year of BPI in
which the Compensable Termination occurs, such prorated annual bonus to be
determined by multiplying the “Applicable Average Bonus” as defined below in
this subparagraph 5(a)(i)(B) by a fraction the numerator of which shall be the
number of days elapsed in such fiscal year through (and including) the date on
which the Compensable Termination occurs and the denominator of which shall be
the number 365. For purposes of this Agreement, the “Applicable Average Bonus”
means the higher of (I) the average

Page 4 of 23



--------------------------------------------------------------------------------



 



annual bonus (including any deferred bonus) awarded to the Employee during the
three year period immediately preceding the Compensable Termination, or (II) the
average annual bonus (including any deferred bonus) awarded to the Employee
during the three fiscal years of BPI or, if applicable, BLI-NY that precede the
fiscal year in which the Compensable Termination occurs; provided that, if the
Compensable Termination occurs after a Change in Control or Potential Change in
Control, the Applicable Average Bonus shall not be less than the average annual
bonus (including any deferred bonus) awarded to the Employee during the three
years preceding the date on which the Change in Control or Potential Change in
Control occurred; and
                    (C) an amount of money (the “Severance Payment”) equal to
two (2) times the Employee’s “Annual Cash Compensation” as hereafter defined,
unless the Severance Payment is payable solely on account of the Employee’s
resignation for Good Reason pursuant to subparagraph 5(d)(v) below (relating to
BPI or an Affiliate giving the Employee notice of non-extension), in which case
the Severance Payment shall be equal to one and one-quarter (1 1/4) times the
Employee’s “Annual Cash Compensation” as hereafter defined. Except as otherwise
provided hereafter in this subparagraph 5(a)(i)(C), seventy-five percent (75%)
of the Severance Payment shall be paid in a lump sum within ten days after the
date of the Compensable Termination. The twenty-five percent (25%) balance of
the Severance Payment shall be paid in six (6) equal monthly installments one of
which shall be paid at the end of each of the first six (6) months after the
date of the Compensable Termination, provided, in the case of each of such six
installments, that the Employee has not accepted full-time or regular part-time
employment with or regularly served as a consultant to a for-profit
pharmaceutical company prior to the date for payment of such installment, it
being understood and agreed that the foregoing condition shall not be violated
by the Employee’s serving as a member of a board of directors of a for-profit
pharmaceutical company or by his performing consulting services on an ad hoc
basis for such a company. If a Change in Control or Potential Change in Control
as defined in section 11 below occurs (either before or after the Compensable
Termination), the Severance Payment (or, in the case of a Change in Control or
Potential Change in Control that occurs after the Compensable Termination, any
portion thereof that remains unpaid at the time such Change in Control or
Potential Change in Control occurs) shall be paid in a lump sum within ten days
after the Compensable Termination (or, in the case of a Change in Control or
Potential Change in Control that occurs after the Compensable Termination,
within ten days after the Change in Control or Potential Change in Control
occurs), and the two preceding sentences of this subparagraph shall not apply.
In addition, if the Severance Payment is payable solely on account of the
Employee’s resignation for Good Reason pursuant to subparagraph 5(d)(v) below
(relating to BPI or an Affiliate giving the Employee notice of non-extension),
the Severance Payment shall be paid in a lump sum within ten days after the
Employee resigns for such Good Reason, and the second and third preceding
sentences of this subparagraph shall not apply. During the 18 month period
following a Compensable Termination, the Company shall also provide the Employee
with COBRA coverage at its expense. For purposes of this section 5, the
Employee’s “Annual Cash Compensation” shall mean the sum of (I) the Employee’s
highest Base Salary (i.e., one

Page 5 of 23



--------------------------------------------------------------------------------



 



year’s salary at its highest rate), plus (II) the “Applicable Average Bonus” as
defined in subparagraph 5(a)(i)(B) above.
               (ii) If the term of this Agreement as the same may have been
extended in accordance with the provisions of section 2 above is not extended or
further extended because BPI or an Affiliate gives written notice of
non-extension to the Employee as provided in section 2 above, and there is not
Good Cause for termination of the Employee’s employment at the time of giving
such notice, and the Employee does not thereafter resign for Good Reason during
the term of this Agreement as permitted by paragraph 5(d)(v) below, then the
Company, subject to fulfillment by the Employee of his obligations under this
Agreement during the balance of the term and his compliance with the provisions
of sections 6 and 7 below, relating to confidential information,
non-solicitation and disparaging remarks, shall, as non-renewal compensation,
and as additional consideration for the Employee’s undertakings under this
Agreement including sections 6 and 7 below, pay the Employee an amount of money
(the “Non-Renewal Payment”) equal to the Employee’s Annual Cash Compensation as
defined in subparagraph 5(a)(i)(C) above, in addition to any other amounts to
which the Employee may be entitled hereunder (including without limitation his
annual bonus pursuant to paragraph 4(b) above for the fiscal year of BPI in
which his employment terminates and any amounts to which he may be entitled
under section 8, 9 or 10 below) or by law or pursuant to the terms of any
compensation or benefit plan or arrangement in which he participated before his
employment terminated. The Non-Renewal Payment shall be paid in a lump sum
within ten days after the date on which the Employee’s employment terminates.
During the 18 month period following the termination of his employment, the
Company shall also provide the Employee with COBRA coverage at its expense.
               (iii) The foregoing provisions of (including any payments under)
this paragraph 5(a) shall be in lieu of any severance pay that may be payable
under any plan or practice of BPI or any Affiliate, but shall be in addition to
(and not in lieu of) any payments to which the Employee may be entitled under
sections 8, 9 and 10 below. Subparagraphs 5(a)(i)(C) and 5(a)(ii) above are
intended to be mutually exclusive, and in no event shall such subparagraphs,
either individually or collectively, be construed to require the Company to pay
an amount of money in excess of two times the Employee’s Annual Cash
Compensation under such subparagraphs, either individually or collectively, in
addition to the 18 months of COBRA coverage provided for therein. The Employee
shall not be required to mitigate the amount of any payment or benefit provided
for in this Agreement (including but not limited to any payment provided for
above in this paragraph 5(a)) by seeking other employment or otherwise, nor
shall any compensation earned by the Employee in other employment or otherwise
reduce the amount of any payment or benefit provided for in this Agreement.
          (b) Termination by BPI or an Affiliate for Good Cause or by the
Employee without Good Reason. If, during the term of this Agreement, the
Employee’s employment by the Company is terminated by BPI or an Affiliate for
Good Cause or by the Employee without Good Reason, the Employee shall not be
entitled to receive any compensation under section 4 above accruing after the
date of such termination or any

Page 6 of 23



--------------------------------------------------------------------------------



 



payment under paragraph 5(a) above. However, any obligations of BPI or the
Company under sections 8, 9 and 10 shall not be affected by such termination of
employment. The provisions of this paragraph 5(b) shall be in addition to, and
not in lieu of, any other rights and remedies the Company may have at law or in
equity or under any other provision of this Agreement in respect of such
termination of employment. However, if during the term of this Agreement the
Employee’s employment is terminated by the Employee without Good Reason and the
Employee gives BPI at least 120 days’ advance notice of such termination, then
the Employee shall not have any obligation or liability to BPI or any Affiliate
under this Agreement on account of such termination of employment, but his
obligations under section 6 and 7 hereof shall not be affected by such
termination of employment.
          (c) Good Cause Defined. For purposes of this Agreement, BPI and its
Affiliates shall have “Good Cause” to terminate the Employee’s employment by the
Company during the term of this Agreement only if:
               (i) (A) the Employee fails to substantially perform his duties
hereunder for any reason or to devote substantially all his business time
exclusively to the affairs of the Company (including Company activities on
behalf of BPI or an Affiliate), other than by reason of a medical condition that
prevents the Employee from substantially performing his duties hereunder even
with a reasonable accommodation by the Company, and (B) such failure is not
discontinued within a reasonable period of time, in no event to exceed 30 days,
after the Employee receives written notice from BPI or an Affiliate of such
failure; or
               (ii) the Employee commits an act of dishonesty resulting or
intended to result directly or indirectly in gain or personal enrichment at the
expense of BPI or an Affiliate, or engages in conduct that constitutes a felony
in the jurisdiction in which the Employee engages in such conduct; or
               (iii) the Employee is grossly negligent or engages in willful
misconduct or insubordination in the performance of his duties hereunder; or
               (iv) the Employee materially breaches his obligations under
section 6 or paragraph 7(a) below, relating to confidential information and
non-solicitation.
Any foregoing provision of this paragraph 5(c) to the contrary notwithstanding,
BPI and its Affiliates shall not have “Good Cause” to terminate the Employee’s
employment within three years after a Change in Control or Potential Change in
Control (as such terms are defined in section 11 below) unless (A) the
Employee’s act or omission is willful and has a material adverse effect upon
BPI, (B) the BPI Board gives the Employee (I) written notice warning of its
intention to terminate the Employee for Good Cause if the specified act or
omission alleged to constitute Good Cause is not discontinued and, if curable,
cured, and (II) a reasonable opportunity after receipt of such written notice,
but in no event less than two weeks, to discontinue and, if curable, cure the
conduct alleged

Page 7 of 23



--------------------------------------------------------------------------------



 



to constitute Good Cause, and (C) the Employee fails to discontinue and, if
curable, cure the act or omission in question; provided that clauses (B) and
(C) of this sentence shall not apply with respect to misconduct on the part of
the Employee that constitutes a felony in the jurisdiction in which the Employee
engages in such misconduct, and, provided further, that this sentence shall not
apply to conduct involving moral turpitude. For all purposes of this Agreement,
no act, or failure to act, on the Employee’s part shall be deemed “willful”
unless done, or omitted to be done, by him intentionally and in bad faith (i.e.,
without reasonable belief that his action or omission was in furtherance of the
interests of the Company, BPI or an Affiliate).
          (d) Good Reason Defined. For purposes of this Agreement, the Employee
shall have “Good Reason” to terminate his employment during the term of this
Agreement only if:
               (i) the Company fails to pay or provide any amount or benefit
that the Company is obligated to pay or provide under section 4 above or section
8, 9 or 10 below and the failure is not remedied within 30 days after BPI
receives written notice from the Employee of such failure; or
               (ii) the Employee is assigned duties, responsibilities or
reporting relationships not contemplated by section 3 above without his consent,
or his duties or responsibilities or power or authority contemplated by section
3 above are limited in any respect materially detrimental to him, and in either
case the situation is not remedied within 30 days after BPI receives written
notice from the Employee of the situation; or
               (iii) he is removed from, or not elected or reelected to, the
office, title or position of Vice President, Chief Financial Officer and
Treasurer of BPI or Senior Vice President, Chief Financial Officer and Treasurer
of BLI-DE, and BPI and its Affiliates do not have Good Cause for doing so; or
               (iv) BPI or an Affiliate relocates his office outside of either
(A) the principal executive offices of BPI or BLI-DE, or (B) the greater New
York City metropolitan area, in either case (A) or (B) without his written
consent (given in a personal rather than representative capacity) and the
situation is not remedied within 30 days after BPI receives written notice from
the Employee of the situation; or
               (v) BPI or an Affiliate gives the Employee written notice, in the
manner set forth in paragraph 13(f) below, prior to any Extension Effective
Date, that the term of this Agreement that is in effect at the time such written
notice is given is not to be extended or further extended, as the case may be;
provided that the giving of such written notice to the Employee shall constitute
Good Reason only if and when the Employee shall have performed such of his
duties and responsibilities for such period of time, in no event to exceed
ninety (90) days after the giving of such notice, as the CEO or the BPI Board
may reasonably request in writing to transition his duties and responsibilities;
or

Page 8 of 23



--------------------------------------------------------------------------------



 



               (vi) a Change in Control occurs and as a result thereof either
(A) equity securities of BPI cease to be publicly-traded, or (B) the Employee is
not elected or designated to serve as the sole Chief Financial Officer and
Treasurer of BPI or its survivor and the sole Chief Financial Officer and
Treasurer of BLI-DE or its survivor in the Change in Control; or
               (vii) a Change in Control or Potential Change in Control occurs
and (A) the dollar value of the stock optioned to the Employee annually
thereafter is less than the average annual dollar value of the stock that was
optioned to the Employee during the four years prior to the Change in Control or
Potential Change in Control, or (B) the material terms of such options
(including without limitation vesting schedules) are less favorable to the
Employee than the material terms of the options that were granted to the
Employee during the four years prior to the Change in Control or Potential
Change in Control, and in either case (A) or (B) the situation is not remedied
within 30 days after BPI receives written notice from the Employee of the
situation. For purposes of (A) and (B) of this subparagraph 5(d)(vii), if
free-standing stock appreciation rights are granted to the Employee, the stock
subject to such rights shall be considered stock that is optioned to the
Employee, and if alternative stock appreciation rights (aka tandem stock
appreciation rights) are granted to the Employee, the stock appreciation rights
shall be considered terms of the options to which they are alternative/tandem;
or
               (viii) BPI or a Permitted Assignee attempts to assign any of its
rights or obligations under this Agreement other than in accordance with
paragraph 13(d) below and does not remedy the situation within 30 days after BPI
receives written notice from the Employee of the situation.
In no event shall the Employee’s continued employment after any of the foregoing
constitute his consent to the act or omission in question, or a waiver of his
right to terminate his employment for Good Reason hereunder on account of such
act or omission.
     (e) Disability
               (i) Notwithstanding any provision of this Agreement to the
contrary, (A) if during the term of this Agreement as the same may be extended
from time to time pursuant to section 2 above, a medical condition prevents the
Employee, even with a reasonable accommodation by the Company, from
substantially performing his duties hereunder (it being understood that a
transitory illness, such as a cold or flu, that prevents the Employee from
substantially performing his duties hereunder during a brief period is not such
a medical condition), then until the date, if any, on which the Employee
recovers from such medical condition (the “Evaluation Period”), BPI or an
Affiliate may terminate the Employee’s employment only pursuant to subparagraph
5(e)(ii) below (a “Disability Termination”) or for willful misconduct
constituting Good Cause under paragraph 5(c) above, and (B) if any notice of
non-extension of the term of this Agreement was given before the Evaluation
Period, or is given during the Evaluation

Page 9 of 23



--------------------------------------------------------------------------------



 



Period, whether by BPI, an Affiliate or the Employee, pursuant to section 2
above, and, but for this clause (B), the term of this Agreement would expire
during the Evaluation Period as a result of such notice of non-extension having
been given, then the term of this Agreement will automatically be extended
without action by any party until the Employee recovers from such medical
condition. For purposes of this paragraph 5(e), the Employee will be deemed to
recover from a medical condition only if and when he both (I) has been able to
substantially perform his duties hereunder (either with or without a reasonable
accommodation by the Company) for more than six months, consecutive or
non-consecutive, within any period of 12 or fewer consecutive months commencing
on or after the commencement of the Evaluation Period, and (II) is not entitled
to receive long-term disability (“LTD”) benefits under a LTD plan of BPI or a
Subsidiary.
               (ii) Except as otherwise provided in subparagraph 5(e)(i) above,
during the Evaluation Period, BPI or an Affiliate may terminate the Employee’s
employment only in the event of a “Disability”, which for this purpose means
that a medical condition either (A) has prevented the Employee, even with a
reasonable accommodation by the Company, from substantially performing his
duties hereunder for six months, consecutive or non-consecutive, in any period
of 12 or fewer consecutive months, or (B) entitles the Employee to receive LTD
benefits under a LTD plan of BPI or any Subsidiary. The Company will give the
Employee at least ten (10) days advance written notice of a Disability
Termination. Notwithstanding any provision of this Agreement to the contrary, a
Disability Termination will not be treated as a termination to which the
provisions of paragraph 5(a) or 5(b) apply.
               (iii) In the event of a Disability Termination, the Company will
pay or provide the Employee with the following:
                    (A) With respect to the period ending on the date of the
Disability Termination, the Employee will receive all of the compensation and
benefits provided by Section 4 above. The amount of any compensation payable to
the Employee with respect to the period ending on the date of the Disability
Termination may be reduced by (I) any payments which the Employee receives with
respect to the same period because of short- or long-term disability under any
disability plan of BPI or any Subsidiary, and (II) any income (whether from
Social Security, workers compensation or any other source) that is deducted in
computing the amount of such payments under any disability plan of BPI or any
Subsidiary;
                    (B) During the period from the date of the Disability
Termination until the first to occur of (I) the date, if any, on which the
Employee recovers from the disabling medical condition, (II) the Employee’s
attainment of age 65, and (III) the death of the Employee (such period being
referred to in subparagraph 5(e)(iii)(C) below as the “LTD Period”), the Company
will pay the Employee a monthly amount of money equal to the excess, if any, of
(aa) over (bb) where (aa) is 60% of one-twelfth (1/12th) of the Employee’s Base
Salary (as defined in subparagraph 4(a) above) immediately before the Disability
Termination (i.e., 60% of the Employee’s monthly salary at its highest rate),
and (bb) is the sum of (1) the monthly LTD benefit (if any) which the Employee
receives with respect to the same month under a LTD plan of BPI or

Page 10 of 23



--------------------------------------------------------------------------------



 



any Subsidiary, plus (2) any income (whether from Social Security, workers
compensation or any other source) that is deducted in computing the amount of
such monthly LTD benefit; and
                    (C) Promptly following the LTD Period as defined in
subparagraph 5(e)(iii)(B) above (and whether or not the Employee received
payments pursuant to that subparagraph during the LTD Period), the Company will
pay the Employee or his estate or designated beneficiary a lump sum amount of
money equal to the excess, if any, of (I) over (II) where (I) is the Severance
Payment as defined in subparagraph 5(a)(i)(C) above, and (II) is the cumulative
monthly payments made by the Company to the Employee pursuant to subparagraph
5(e)(iii)(B) above (if any). In calculating the amount payable pursuant to this
subparagraph 5(e)(iii)(C) (including the payments made pursuant to subparagraph
5(e)(iii)(B) above), no adjustments will be made for interest or otherwise for
the time value of money.
The payments and benefits provided by the foregoing provisions of this
subparagraph 5(e)(iii) are in addition to and not in lieu of any other amounts
to which the Employee is entitled by law or pursuant to the terms of any
compensation or benefit plan or arrangement in which he participated prior to
the Disability Termination, and any amounts payable pursuant to section 8, 9 or
10 below.
     6. Confidential Information. The Employee agrees not to disclose, either
while in the Company’s employ or at any time thereafter, to any person not
employed by BPI or an Affiliate, or not engaged to render services to BPI or an
Affiliate, except with the prior written consent of an authorized officer of BPI
or an Affiliate or as necessary or appropriate for the performance of his duties
hereunder, any confidential information obtained by him while in the employ of
the Company, including, without limitation, information relating to any of the
inventions, processes, formulae, plans, devices, compilations of information,
research, methods of distribution, suppliers, customers, client relationships,
marketing strategies or trade secrets of BPI or any Affiliate; provided,
however, that this provision shall not preclude the Employee from use or
disclosure of information known generally to the public or of information not
considered confidential by persons engaged in the businesses conducted by BPI or
any Affiliate, or from disclosure required by law or court order. The Employee
also agrees that upon leaving the Company’s employ he will not take with him,
without the prior written consent of an authorized officer of the Company, and
he will surrender to the Company, any record, list, drawing, blueprint,
specification or other document or property of BPI or an Affiliate, together
with any copy or reproduction thereof, mechanical or otherwise, which is of a
confidential nature relating to BPI or an Affiliate, or without limitation,
relating to its or their methods of distribution, suppliers, customers, client
relationships, marketing strategies or any description of any formulae or secret
processes, or which was obtained by him or entrusted to him during the course of
his employment with the Company.

Page 11 of 23



--------------------------------------------------------------------------------



 



     7. Restrictive Covenants
          (a) Non-Solicitation. Employee covenants and agrees that, during his
employment by the Company and during the one year period immediately following
the termination of his employment with the Company for any reason (including,
without limitation, a termination of employment by BPI or an Affiliate without
cause and a voluntary termination of employment by the Employee, in either case
whether during the term of this Agreement, at the expiration of the term of this
Agreement or at any time thereafter), he will not solicit or attempt to persuade
any employee of BPI or any Affiliate (except the Employee’s personal secretary
or administrative assistant), or any other person who performs services for BPI
or an Affiliate at the time the Employee’s employment terminates or at any time
within one year thereafter, to terminate or reduce or refrain from engaging in
his or her employment or other service relationship with BPI or an Affiliate;
provided, however, that responding to inquiries from any such employees or other
persons that are not initiated by the Employee, and subsequently hiring such
employees or other persons following the termination of their employment with
BPI and any Affiliates shall be permitted.
          (b) Specific Enforcement. Employee recognizes and agrees that, by
reason of his knowledge, experience, skill and abilities, his services are
extraordinary and unique, that the breach or attempted breach of any of the
restrictions set forth above in this section 7 will result in immediate and
irreparable injury for which the Company will not have an adequate remedy at
law, and that the Company shall be entitled to a decree of specific performance
of those restrictions and to a temporary and permanent injunction enjoining the
breach thereof, and to seek any and all other remedies to which the Company may
be entitled, including, without limitation, monetary damages, without posting
bond or furnishing security of any kind.
          (c) Restrictions Reasonable. Employee specifically and expressly
represents and warrants that (i) he has reviewed and agreed to the restrictive
covenants contained in this section 7 and their contemplated operation after
receiving the advice of counsel of his choosing; (ii) he believes, after
receiving such advice, that the restrictive covenants and their contemplated
operation are fair and reasonable; (iii) he will not seek or attempt to seek to
have the restrictive covenants declared invalid, and, after receiving the advice
of counsel, expressly waives any right to do so; and (iv) if the full breadth of
any restrictive covenant and/or its contemplated operation shall be held in any
fashion to be too broad, such covenant or its contemplated operation, as the
case may be, shall be interpreted in a manner as broadly in favor of the
beneficiary of such covenant as is legally permissible. Employee recognizes and
agrees that the restrictions on his activities contained in this section 7 are
required for the reasonable protection of BPI and its investments; and that the
restriction on his activities set forth in paragraph 7(a) will not deprive the
Employee of the ability to earn a livelihood.
          (d) Non-Disparagement. Employee covenants and agrees that, during the
one year period immediately following the termination of his employment with the

Page 12 of 23



--------------------------------------------------------------------------------



 



Company for any reason (including, without limitation, a termination of
employment by BPI or an Affiliate without cause and a voluntary termination of
employment by the Employee, in either case whether during the term of this
Agreement, at the expiration of the term of this Agreement or at any time
thereafter), he will not make disparaging remarks about BPI or any Affiliate, or
any of their officers, directors or employees, unless required by law or
reasonably necessary to assert or defend his position in a bona fide dispute
arising out of or relating to this Agreement or the breach thereof.
          (e) Effect on Termination Payments. The Employee recognizes and agrees
that the Company shall not be obligated to make any payments provided for in
paragraph 5(a) or 5(e) above if the Employee violates the provisions of section
6 or paragraph 7(a) or 7(d) above during the one year period immediately
following the termination for any reason of his employment with the Company. In
addition, the Employee recognizes and agrees that, if the Employee violates such
provisions, the Company may recoup any payments it may have theretofore made
pursuant to paragraph 5(a) or 5(e) above and any payments it may thereafter make
under paragraph 5(a) or 5(e). The foregoing provisions of this paragraph 7(e)
shall be in addition to and not by way of limitation of any other rights and
remedies the Company may have in respect of the violation in question.
     8. Indemnification
          To the fullest extent permitted by applicable law, the Company shall
indemnify, defend and hold harmless the Employee from and against any and all
claims, demands, actions, causes of action, liabilities, losses, judgments,
fines, costs and expenses (including reasonable attorneys’ fees and settlement
expenses) arising from or relating to his service or status as an officer,
director, employee, agent or representative of BPI or any Affiliate, or in any
other capacity in which the Employee serves or has served at the request of, or
for the benefit of, BPI or an Affiliate. The Company’s obligations under this
section 8 shall be in addition to, and not in derogation of, any other rights
the Employee may have against BPI or an Affiliate to indemnification or
advancement of expenses, whether by statute, contract or otherwise.
     9. Certain Additional Payments by the Company
          (a) Anything in this Agreement (other than the second sentence of this
paragraph 9(a)) to the contrary notwithstanding, in the event it shall be
determined that any payment or distribution by BPI or an Affiliate to or for the
benefit of the Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this section 9) (a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the United States
Internal Revenue Code (the “Code”) or any interest or penalties are incurred by
the Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the

Page 13 of 23



--------------------------------------------------------------------------------



 



Employee of all taxes and any benefits that result from the deductibility by the
Employee of such taxes (including, in each case, any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. However, if
it shall be determined that none of the Payments would be subject to the Excise
Tax if the total Payments were reduced in the aggregate by $25,000 or less, then
in that event the total Payments shall be reduced by the smallest amount (in no
event to exceed $25,000 in the aggregate) necessary to ensure that none of the
Payments will be subject to the Excise Tax. The decision as to which Payments
shall be so reduced shall be made by the Employee, unless allowing the decision
to be made by the Employee will result in any income inclusion pursuant to Code
section 409A(a)(1)(A), in which case the Payments shall be reduced in the
chronological order in which they are payable to or on behalf of the Employee.
          (b) Subject to the provisions of paragraph 9(a) above and 9(c) below,
all determinations required to be made under this section 9, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, and
whether Payments are to be reduced pursuant to the second sentence of paragraph
9(a) above, shall be made by Deloitte & Touche or such other certified public
accounting firm as may be designated by the Employee (the “Accounting Firm”)
which shall provide detailed supporting calculations both to BPI and the
Employee within 15 business days of the receipt of notice from the Employee that
there has been a Payment, or such earlier time as is requested by BPI. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the “change in ownership or effective
control” or “change in the ownership of a substantial portion of assets” (within
the meaning of Code section 280G(b)(2)(A)) that gives rise to the Excise Tax, or
in the event that the Accounting Firm for any reason is unable or unwilling to
make the determinations required hereunder, the Employee shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
section 9, shall be paid by the Company to the Employee within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Employee. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event that BPI exhausts its remedies pursuant to paragraph
9(c) and the Employee thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment, along with any penalty and interest imposed
with respect to such Underpayment, shall be promptly paid by the Company to or
for the benefit of the Employee.

Page 14 of 23



--------------------------------------------------------------------------------



 



          (c) The Employee shall notify BPI in writing of any claim by the
Internal Revenue Service that, if successful, would require either the payment
by the Company of the Gross-Up Payment or the reduction of Payments pursuant to
the second sentence of paragraph 9(a) above. Such notification shall be given as
soon as practicable but no later than ten business days after the Employee is
informed in writing of such claim and shall apprise BPI of the nature of such
claim and the date on which such claim is requested to be paid. The Employee
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to BPI (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If BPI
notifies the Employee in writing prior to the expiration of such period that it
desires to contest such claim, the Employee shall:
               (i) give BPI any information reasonably requested by BPI relating
to such claim,
               (ii) take such action in connection with contesting such claim as
BPI shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by BPI,
               (iii) cooperate with BPI in good faith in order effectively to
contest such claim, and
               (iv) permit BPI to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph 9(c), BPI shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as BPI shall
determine, provided, however, that if BPI directs the Employee to pay such claim
and sue for a refund, the Company shall, if permissible under Section 402 of the
Sarbanes-Oxley Act of 2002, advance the amount of such payment to the Employee
on an interest-free basis or, if such an advance is not permissible thereunder,
pay the amount of such payment to the Employee as additional compensation, and
shall indemnify and hold the Employee harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect

Page 15 of 23



--------------------------------------------------------------------------------



 



thereto) imposed with respect to such advance or additional compensation; and
further provided that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Employee with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, BPI’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by the Employee of an amount advanced or
paid by the Company pursuant to paragraph 9(a) or 9(c), the Employee becomes
entitled to receive any refund with respect to such claim, the Employee shall
(subject to the Company’s complying with the requirements of paragraph 9(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Employee of an amount advanced by the Company pursuant to
paragraph 9(c), a determination is made that the Employee shall not be entitled
to any refund with respect to such claim and BPI does not notify the Employee in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
     10. Certain Enforcement Matters
          (a) If, after a Change in Control or Potential Change in Control, a
dispute arises (i) with respect to this Agreement or the breach thereof, or
(ii) with respect to the Employee’s or the Company’s or BPI’s rights or
obligations under this Agreement, including but not limited to any such dispute
between the Employee and BPI, the Company shall pay or reimburse the Employee
for all reasonable costs and expenses (including court costs, arbitrators’ fees
and reasonable attorneys’ fees and disbursements) the Employee incurs in
connection with such dispute, including without limitation costs and expenses he
incurs to obtain payment or otherwise enforce his rights under this Agreement,
or to obtain payment of costs and expenses due under this paragraph 10(a). In
addition, the Company shall pay the Employee such additional amount (a “Gross
Up”) as will be sufficient, after the Employee pays his tax liability with
respect to the Gross Up from the Gross Up, to pay all of his federal, state and
local tax liability with respect to any costs and expenses that are paid by the
Company pursuant to this paragraph 10(a). The Company shall promptly pay or
reimburse the Employee for all such costs and expenses as he incurs them, upon
presentation of reasonable documentation of such costs and expenses, and shall
promptly pay the related Gross Up as and when it pays or reimburses costs and
expenses. The Employee shall not be obligated to repay any such costs, expenses
or Gross Up unless it is finally determined by the trier of fact in a
non-appealable judicial or arbitral decision or ruling (as applicable) that the
Employee’s principal positions with respect to the principal matter(s) in
dispute were unreasonable and pursued in bad faith.

Page 16 of 23



--------------------------------------------------------------------------------



 



          (b) Any payments to which the Employee may be entitled under this
Agreement, including, without limitation, under section 5, 8, 9 or 10 hereof,
shall be made forthwith on the applicable date(s) for payment specified in this
Agreement. If for any reason the amount of any payment due to the Employee
cannot be finally determined on that date, such amount shall be estimated on a
good faith basis by the Company and the estimated amount shall be paid no later
than within 10 days after such date. As soon as practicable thereafter, the
final determination of the amount due shall be made and any adjustment requiring
a payment to or from the Employee shall be made as promptly as practicable.
          (c) Any controversy or claim arising, after a Change in Control or
Potential Change in Control, out of or related to this Agreement or the breach
thereof, shall be settled by binding arbitration in the City of New York, in
accordance with the employment dispute arbitration rules of the American
Arbitration Association then in effect, and the arbitrator’s decision shall be
binding and final and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, except that the Employee may elect to have
any such controversy or claim settled by judicial determination in lieu of
arbitration by bringing a court action, if he is the plaintiff or, if he is not
the plaintiff, demanding such judicial determination within the time to answer
any complaint in any arbitration action that may be commenced.
     11. Change in Control
          (a) The term “Change in Control” as used in this Agreement means a
change of control of BPI of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
BPI is then subject to such reporting requirement; provided that, whether or not
any of the following events would constitute a change of control of such a
nature, a Change in Control shall be deemed to occur for purposes of this
Agreement if and when any of the following events occur:
               (i) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) (a “Person”), other than—
          (A) BPI,
          (B) a Subsidiary,
          (C) a trustee or other fiduciary holding securities under an employee
benefit plan of BPI or a Subsidiary, or
          (D) an underwriter engaged in a distribution of BPI stock to the
public with BPI’s written consent,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),

Page 17 of 23



--------------------------------------------------------------------------------



 



directly or indirectly, of Voting Securities that represent more than thirty
percent (30%) of the combined voting power of the then outstanding Voting
Securities. However, if the Person in question is an institutional investor
whose investment in Voting Securities is purely passive when such Person becomes
such a more than thirty percent beneficial owner of Voting Securities, then such
event (i.e., such Person’s becoming a more than thirty percent beneficial owner
of Voting Securities) shall not be deemed to constitute a Change in Control
under this subparagraph 11(a)(i) for so long as (and only for so long as) such
Person’s investment in Voting Securities remains purely passive; or
               (ii) the stockholders of BPI approve a merger, consolidation,
recapitalization or reorganization of BPI or a Subsidiary, reverse split of any
class of Voting Securities, or an acquisition of securities or assets by BPI or
a Subsidiary, or consummation of any such transaction if stockholder approval is
not obtained, other than (A) any such transaction in which the holders of
outstanding Voting Securities immediately prior to the transaction receive, with
respect to such Voting Securities (or, in the case of a transaction in which BPI
is the surviving corporation or a transaction involving a Subsidiary, retain),
voting securities of the surviving or transferee entity representing more than
fifty percent (50%) of the total voting power outstanding immediately after such
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction, or
(B) any such transaction which would result in BPI or a Related Party
beneficially owning more than 50 percent of the voting securities of the
surviving entity outstanding immediately after such transaction; or
               (iii) the stockholders of BPI approve a plan of complete
liquidation of BPI or an agreement for the sale or disposition by BPI of all or
substantially all of BPI’s assets other than any such transaction which would
result in a Related Party owning or acquiring more than 50 percent of the assets
owned by BPI immediately prior to the transaction; or
               (iv) the persons who were members of the BPI Board immediately
before a tender or exchange offer for shares of Common Stock of BPI by any
person other than BPI or a Related Party, or before a merger or consolidation of
BPI or a Subsidiary, or contested election of the BPI Board, or before any
combination of such transactions, cease to constitute a majority of the BPI
Board as a result of such transaction or transactions.
          (b) For purposes of this Agreement, including paragraph 11(a) above:
               (i) the term “Related Party” shall mean (A) a Subsidiary, (B) an
employee or group of employees of BPI or any Subsidiary, (C) a trustee or other
fiduciary holding securities under an employee benefit plan of BPI or any
Subsidiary, or (D) a corporation or other form of business entity owned directly
or indirectly by the stockholders of BPI in substantially the same proportion as
their ownership of Voting Securities;

Page 18 of 23



--------------------------------------------------------------------------------



 



               (ii) the term “Subsidiary” means a corporation or other form of
business association of which shares (or other ownership interests) having more
than 50% of the voting power are, or in the future become, owned or controlled,
directly or indirectly, by BPI; and
               (iii) the term “Voting Securities” shall mean any securities of
BPI which carry the right to vote generally in the election of directors.
          (c) For purposes of this Agreement, a “Potential Change in Control”
means that (i) BPI or a Subsidiary enters into an agreement, the consummation of
which would result in the occurrence of a Change of Control; or (ii) the BPI
Board adopts a resolution to the effect that, for purposes of this Agreement, a
potential change in control has occurred.
          (d) A “Change in Control” as such term is used in this Agreement shall
also be deemed to occur if either BLI-DE, or a Permitted Assignee to which BPI
assigns any of its rights or obligations under this Agreement in accordance with
paragraph 13(d) below, ceases to be an Affiliate.
     12. Severability; Survival
          (a) In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement not so invalid or unenforceable shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law; and
          (b) Any provision of this Agreement which may for any reason be
invalid or unenforceable in any jurisdiction shall remain in effect and be
enforceable in any jurisdiction in which such provision shall be valid and
enforceable.
          (c) The provisions of sections 6, 7, 8, 9 and 10 and paragraph 5(e) of
this Agreement, and any other provision of this Agreement which is intended to
apply, operate or have effect after the expiration or termination of the term of
this Agreement, or at a time when the term of this Agreement may have expired or
terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.
     13. General Provisions
          (a) No right or interest to or in any payments to be made under this
Agreement shall be subject to anticipation, alienation, sale, assignment,
encumbrance, pledge, charge or hypothecation or to execution, attachment, levy
or similar process, or assignment by operation of law. All payments to be made
by the Company hereunder shall be subject to the withholding of such amounts as
the Company may determine it is required to withhold under the laws or
regulations of any governmental authority, whether foreign, federal, state or
local.

Page 19 of 23



--------------------------------------------------------------------------------



 



          (b) To the extent that the Employee acquires a right to receive
payments from the Company under this Agreement, such right shall be no greater
than the right of an unsecured general creditor of the Company. All payments to
be made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of any amount hereunder.
          (c) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of laws of that State.
          (d) This Agreement shall be binding upon and inure to the benefit of
BPI, its successors and permitted assigns, and the Employee, his heirs,
devisees, distributees and legal representatives. BPI may assign any or all of
its rights and obligations under this Agreement to any Subsidiary or Affiliate
(collectively, “Permitted Assignees”), and, if any rights or obligations are
assigned pursuant to this sentence, the assignee may thereafter assign any or
all of such rights and obligations to any other Permitted Assignee; provided
that (i) the Employee’s title, authority, duties and responsibilities, reporting
relationships and office location immediately before any such assignment are not
changed in any respect materially detrimental to the Employee in connection with
such assignment without the written consent of the Employee (given in a personal
capacity rather than a representative capacity), (ii) no such assignment shall
relieve BPI of any past, present or future payment or benefit obligation
hereunder without the express written consent of the Employee (also given in a
personal capacity), and (iii) no assignment may be made after a Change in
Control or Potential Change in Control without the express written consent of
the Employee (also given in a personal capacity). In the event of an assignment
in accordance with this paragraph, (A) the term “Company” as used in this
Agreement shall be deemed to refer, with respect to the period commencing on the
effective date of such assignment, to the Permitted Assignee to which such
rights or obligations are assigned and, with respect to any obligations that are
assigned hereunder, to BPI and such Permitted Assignee jointly and severally,
and (B) the term “BPI” as used in this Agreement shall continue to refer
exclusively to BPI as defined on page 1 of this Agreement and its successors.
The foregoing provisions of this paragraph are intended to enable BPI to assign
its right to employ the Employee under this Agreement to an Affiliate but only
if (I) such assignment does not change to the material detriment of the Employee
his title, authority, duties, responsibilities, reporting relationships, office
location or compensation, (II) such assignment does not result in any Affiliate
replacing BPI as an obligor under this Agreement, and (III) the Employee
expressly consents in writing to any assignment that is to occur after a Change
in Control or Potential Change in Control. For the avoidance of doubt, as an
example, the Employee would not have Good Reason under subparagraph 5(d)(ii),
(iii) or (iv) above if as a result of an assignment in accordance with this
paragraph the Employee were to cease to be employed by BPI as Vice President,
Chief Financial Officer and Treasurer of BPI and Senior Vice President, Chief
Financial Officer and Treasurer of BLI-DE, he were employed by the Permitted
Assignee as Vice President, Chief Financial Officer and Treasurer of BPI and
Senior Vice President, Chief Financial Officer and Treasurer of

Page 20 of 23



--------------------------------------------------------------------------------



 



BLI-DE, and his authority, duties, responsibilities, reporting relationships and
office location were to continue to be those described in subparagraphs 3(a) and
3(b) above as in effect immediately before the assignment. The term “BPI” as
used in this Agreement shall include any successor to BPI by merger or operation
of law, and the term “Company” shall include any successor to the relevant
Permitted Assignee. The rights and obligations of the Employee hereunder are
personal to the Employee and may not be assigned by the Employee; provided that
nothing herein shall prevent the Employee from assigning the right to any amount
that may be payable under this Agreement after the death of the Employee by will
or the laws of descent and distribution or to a beneficiary designated by the
Employee with the written consent of BPI.
          (e) Any notice or other communication to BPI pursuant to any provision
of this Agreement shall be given in writing and will be deemed to have been
delivered:
               (i) when delivered in person to the General Counsel of BPI; or
               (ii) one week after it is deposited in the United States
certified or registered mail, postage prepaid, addressed to the General Counsel
of BPI at 400 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677 or at such
other address of which BPI may from time to time give the Employee written
notice in accordance with paragraph 13(f) below.
          (f) Any notice or other communication to the Employee pursuant to any
provision of the Agreement shall be given in writing and will be deemed to have
been delivered:
               (i) when delivered to the Employee in person, or
               (ii) one week after it is deposited in the United States
certified or registered mail, postage prepaid, addressed to the Employee at his
address as it appears on the records of the Company or at such other address of
which the Employee may from time to time give BPI written notice in accordance
with paragraph 13(e) above.
          (g) No provision of this Agreement may be amended, modified or waived
unless such amendment, modification or waiver shall be agreed to in a writing
signed by the Employee and an authorized officer of BPI.
          (h) This instrument contains the entire agreement of the parties
relating to the subject matter of this Agreement and supersedes and replaces all
prior agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.
          (i) BPI and BLI-DE agree to amend this Agreement on or before
December 31, 2005 (or such later date, if any, to which the December 31, 2005
date

Page 21 of 23



--------------------------------------------------------------------------------



 



referred to in Q&A-19 of IRS Notice 2005-1 is extended) in the respects that BPI
reasonably determines to be necessary or advisable to enable the Employee to
receive all amounts and benefits payable under this Agreement at the times
herein provided (or as close thereto as is practicable and permissible) without
inclusion of any amounts or benefits in the Employee’s income pursuant to
Section 409A(a)(1)(A) of the Code. BPI and BLI-DE also agree to use commercially
reasonable efforts to administer this Agreement, and operate any deferred
compensation plans in which the Employee participates from time to time that are
aggregated with this Agreement for purposes of Section 409A of the Code (e.g.,
account balance plans, nonaccount balance plans, and plans that are neither
account balance nor nonaccount balance plans), in good faith compliance with
Section 409A of the Code to the extent necessary to avoid inclusion of any
amounts or benefits payable hereunder in the Employee’s income pursuant to
Section 409A(a)(1)(A) of the Code.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

              BARR PHARMACEUTICALS, INC.
 
       
 
  By:   /s/ Catherine F. Higgins
 
       
 
      Catherine F. Higgins
 
       
[SEAL]
       
Attest:
       
 
       
 
       
 
            BARR LABORATORIES, INC.     a Delaware corporation
 
       
 
  By:   /s/ Catherine F. Higgins
 
       
 
      Catherine F. Higgins
 
       
[SEAL]
       
Attest:
       
 
       
 
       
 
            /s/ William McKee           William McKee               Employee

Page 22 of 23



--------------------------------------------------------------------------------



 



Appendix
Examples Illustrating Intended Operation Of Extension Provisions Of Paragraph 2
Example 1:
Facts: BPI and its Affiliates do not give the Employee, and the Employee does
not give BPI, written notice of non-extension before the date that is six months
before the third anniversary of the Commencement Date.
Result: Effective as of the date that is six months before the third anniversary
of the Commencement Date, the term of the Agreement is extended 12 months, so
that it will expire on the fourth anniversary of the Commencement Date unless
further extended in accordance with the provisions of Paragraph 2 of the
Agreement.
Example 2:
Facts: BPI or an Affiliate gives the Employee, or the Employee gives BPI,
written notice of non-extension before the date that is six months before the
third anniversary of the Commencement Date.
Result: The term of the Agreement is not extended, and expires on the third
anniversary of the Commencement Date.
Example 3:
Facts: BPI and its Affiliates do not give the Employee, and the Employee does
not give BPI, written notice of non-extension before the date that is six months
before the fourth anniversary of the Commencement Date.
Result: Effective as of the date that is six months before the fourth
anniversary of the Commencement Date, the term of the Agreement as extended in
accordance with Example 1 above is further extended 12 months, so that it will
expire on the fifth anniversary of the Commencement Date unless further extended
in accordance with the provisions of Paragraph 2 of the Agreement.
Example 4:
Facts: BPI or an Affiliate gives the Employee, or the Employee gives BPI,
written notice of non-extension on or after the date that is six months before
the fourth anniversary of the Commencement Date and before the date that is six
months before the fifth anniversary of the Commencement Date.
Result: The term of the Agreement as extended is not further extended, and
expires on the fifth anniversary of the Commencement Date.

Page 23 of 23